 
EXHIBIT 10.56
 
 
 
AGREEMENT TO EXCHANGE LAND


THIS AGREEMENT is entered into by the Commissioner of Public Lands for the State
of New Mexico (the “Commissioner”), trustee for the State of New Mexico (the
“State”) under the Act of June 20, 1910, 36 stat. 557, ch. 310 (the “Enabling
Act”) (the “Trust”), and Bowlin Travel Centers, Inc., a Nevada corporation
(“Bowlin”), and is effective as of the date shown below that it is signed by the
Commissioner (the Commissioner and Bowlin are sometimes referred to in this
Agreement individually as a “Party” and collectively as the “Parties”).


I.                RECITALS.


A.          Pursuant to law, the Commissioner has caused a public notice
advertising the proposed exchange of that State Trust Land described in Exhibit
A hereto (the “subject State Trust Land”) to be published in two newspapers of
general circulation for a ten-week period (the “public notice”).  The public
notice solicited proposals to exchange land with an appraised value equal to or
greater than the minimum bid set for the subject State Trust Land.


B.           In response to the public notice, Bowlin submitted a proposal to
exchange the subject State Trust Land for the land owned by Bowlin in Doña Ana
County, New Mexico that is described in Exhibit B hereto (the “Bowlin Land”).


C.           In accordance with the Enabling Act, the Commissioner has
determined that the value shown below for the subject State Trust Land reflects
its true value and that the Trust will receive that value if the exchange of the
Parties’ respective lands is completed as provided for in this Agreement.


D.          The Commissioner has further determined that completion of the
proposed transaction as provided for herein will be of substantial benefit to
the Trust.


E.          The Commissioner desires to exchange the surface estate of the
subject State Trust Land for the Bowlin Land under the terms and conditions set
forth below.


II.              AGREEMENT.


A.         Exchange of Real Property.  Pursuant to the terms and conditions of
this Agreement and subject to their satisfaction, the Commissioner and Bowlin
agree to exchange their respective lands as described below.
 
1.         Conveyance of State Trust Land; Reservation of Minerals, Geothermal
and Certain Water Rights.  The Commissioner agrees to convey to Bowlin the
subject State Trust Land described in Exhibit A (the “Exchange Patent”), to be
conveyed in an exchange patent substantially in the form of said Exhibit A,
subject to the reservations described below.
 

--------------------------------------------------------------------------------


 
a.           Reservation of Minerals, Geothermal Resources, and Certain Water
Rights.  The Exchange Patent shall reserve to the State, acting by and through
the Commissioner, all geothermal resources and all minerals of whatsoever kind
in, under or upon the subject State Trust Land, including but not limited to oil
and natural gas, helium, carbon dioxide, coal and lignite, uranium, brine,
copper, iron, lead, talc, barite, gold and silver, precious and semi-precious
stones and jewels, caliche, building stones, shale, clay, sand, gravel and rock
for crushing, whether or not now known to exist or to have value, of whatever
form or type, at whatever depth, in whatever nature of deposit, whether solid,
semi-solid, liquid, or gaseous, whether similar or dissimilar to any of those
minerals enumerated, and regardless of the method of extraction, whether by
wells (including input wells), mining (including subterranean, open-pit, or
strip mines), surface or subsurface leaching, or any other means now or
hereafter known or employed, together with all rights of access and surface use
necessary for or reasonably incident to exploration for and extraction and
removal of the geothermal resources or minerals, the right to execute leases,
permits or other agreements for geothermal resource or mineral exploration,
development, and operation, the right to sell or dispose of the geothermal
resources or minerals, the right to grant rights-of-way or entry and easements
for geothermal resource or mineral purposes, the right to prospect for, mine,
produce and remove geothermal resources and minerals, and the right to perform
any and all acts necessary in connection therewith.  The Exchange Patent shall
further reserve to the State any and all water rights vested in the State as of
the date of sale or exchange which are located on or derived from the subject
State Trust Land, any and all water rights appurtenant to or riparian to the
subject State Trust Land as of the date of sale or exchange and the right to
renew and extend any water easements, water leases or water rights existing as
of the date of sale or exchange together with the right to receive the rents and
revenues therefrom, together with all rights of access and surface use necessary
for or reasonably incident to developing and utilizing such water rights.  The
Commissioner agrees to lease or otherwise permit Bowlin, or any of its
assignees, lessees, grantees, permittees, licensees, affiliates, subsidiaries,
or successors in right, title or interest, to the fullest extent permitted by
law, to develop such water rights under terms agreed upon by Bowlin and the
Commissioner, whose permission to lease or develop such rights shall not be
unreasonably withheld.  The Commissioner further agrees to provide Bowlin at
least ninety (90) days written notice before leasing, transferring, conveying or
selling said water rights to any other party.


b.           State Trust Land Taken Subject to Encumbrances.  Bowlin
acknowledges that it is taking the subject State Trust Land subject to existing
leases, rights of way, permits, agreements, or other encumbrances (collectively,
“encumbrances”) as shown on the records of the State Land Office, that affect
the subject State Trust Land.  Such encumbrances are listed on Exhibit C hereto.
 
2.           Conveyance of Bowlin Land, Lease and Easements.  Bowlin agrees to
convey to the Commissioner all of its right, title and interest in and to the
Bowlin Land described in Exhibit B (the “Bowlin Warranty Deed”), to be conveyed
in a general warranty deed substantially in the form of said Exhibit B, subject
to any valid easements, rights of way, covenants and other conditions of record,
including but not limited to that certain Lease Agreement No. 5221 to Bowlin
Outdoor Advertising for the purpose of erecting and maintaining outdoor
advertising structure(s) on the Bowlin Land, which Lease Agreement will be
assigned to the Commissioner.
 
Bowlin warrants that there are no liabilities or litigation attached to or
involving the Bowlin Land.  Should any liabilities or litigation affecting the
Bowlin Land become known to Bowlin prior to Closing, Bowlin shall immediately
notify the Commissioner, his Deputy Commissioner and his General Counsel by fax
and overnight in the manner provided for in Paragraph III(G) (Notice; Contact
Persons).  Failure to release or resolve any liabilities or litigation involving
the Bowlin Land to the satisfaction of the Commissioner prior to Closing shall
be grounds for the Commissioner not to execute and deliver the exchange patent.
Subsequent discovery of such present or pending litigation will entitle the
Commissioner to revoke this exchange and/or seek compensatory damages.
 
2

--------------------------------------------------------------------------------



3.           The Parties’ respective duties to execute and deliver the Exchange
Patent and the Bowlin Warranty Deed described above and to perform any other
acts at Closing necessary to effectuate the proposed transaction described
herein, are subject to satisfaction of the conditions set forth in this
Agreement.
 
B.          Value of Lands to be Exchanged.


1.           Value of Lands to be Exchanged.  After inspection, appraisal and
auction of the subject State Trust Land, the Commissioner has determined its
value to be as set forth below.  Bowlin offered the Bowlin Land at the value set
forth below, subject to inspection and evaluation by the Commissioner of the
appraisal of the Bowlin Land prepared at Bowlin’s request (the “Bowlin
Appraisal”).
 

 
STATE TRUST LAND:
        Total Acreage – 30.077 acres, more or less, as described in Exhibit A  
      Value - $7,500.00 (rounded) per acre = $225,600.00 (rounded)              
   
BOWLIN LAND:
        Total Acreage – 1.0 acre, more or less, as described in Exhibit B      
 
Value - $5.50 per square foot at 43,560 sf = $240,000.00 (rounded)
                 
DIFFERENCE IN VALUE OF LANDS:
       
Bowlin Land Value:
  $ 240,000.00    
State Trust Land Value:
  $ 225,600.00     Difference in Land Value resulting in benefit to the Trust: 
  $ 14,400.00  

 
C.          Relinquishment of Business Lease BL-0514, Billboard Permits,
Improvements on State Land.  By a separate document entitled “General
Relinquishment, Release, and Quitclaim Deed” Bowlin has committed to relinquish
at closing its leasehold interest, as to the state land to be conveyed to Bowlin
in this exchange, in the lease with the State Land Office No. BL-0514.  Such
relinquishment is a condition precedent to the Commissioner’s duty to deliver
the Patent to Bowlin. Additionally, the 6 Billboard Permits, nos. BB-42 thru
BB-47 issued to Bowlin Travel Centers, Inc. that are on the subject State Trust
Lands will be cancelled. The State Land has improvements which are valued at
Eight Hundred and Four Thousand Dollars ($804,000.00). Title to the State Land
Improvements is already held by Bowlin Travel Centers, Inc.


D.          Costs Associated with Transaction and Closing.  Bowlin shall pay all
costs associated with the proposed transaction described herein, including
without limitation: (1) the costs of recording the Exchange Patent, the Bowlin
Warranty Deed, and any other documents necessary to effectuate the transaction
in the appropriate county real property records; (2) the issuance of the owner’s
policy or policies, including any amounts charged by the title insurance company
for deletion of the standard exceptions described below; (3) the Bowlin Surveys
(defined below); and (4) appraisals.  The Commissioner will record the Exchange
Patent and the Bowlin Warranty Deed in State Land Office records at no charge.
 
3

--------------------------------------------------------------------------------



E.          Closing; Closing Instructions.


1.           Closing.  Subject to satisfaction of the conditions set forth in
this Agreement, the closing of the proposed transaction (the “Closing”) shall
occur on August 29, 2008 (the “Closing Date”), provided however, that the
parties may postpone the Closing Date up to one hundred and twenty (120) days by
written agreement.  The Closing shall occur at the NM State Land Office, 310 Old
Santa Fe Trail, Santa Fe, NM 87501, or at such other location as the Parties may
agree.  The President of Bowlin and/or such other officers and directors of
Bowlin Travel Centers, Inc. as may be required pursuant to Bowlin’s Articles of
Incorporation and Bylaws and representatives of the State Land Office shall be
present at the Closing.  Bowlin shall provide such documents, including
resolutions, as may be required by the Commissioner and the title company to
evidence the authority of its representatives to execute all documents necessary
to effectuate the transaction contemplated by this Agreement.  The President, or
its authorized representative, of Bowlin Travel Centers, Inc, shall sign the
Warranty Deed and the Commissioner shall sign the Exchange Patent, but may do so
prior to Closing and need not be personally present at the Closing.
 
2.           Closing Instructions.  The Parties shall formulate joint
instructions (the “Closing Instructions”) and deliver to Las Cruces Abstract &
Title Co., 119 S. Campo, P.O. Drawer 1778, Las Cruces, N.M. 88004 (the “title
company”) regarding the time and place of Closing, representation of the
Parties, recording of the Exchange Patent and the Bowlin Warranty Deed, and such
other matters as the Parties deem necessary for inclusion in Closing
Instructions.
 
F.          Title Insurance; Title Search; Survey.
 
1.           Title Insurance.  The Commissioner acknowledges receipt from Bowlin
and Bowlin acknowledges receipt from the Commissioner of commitments for a
standard owner’s title insurance policy for the Bowlin Land and the State Trust
Lands (the “title insurance commitments”) in a form and from an issuer
acceptable to the Commissioner and Bowlin.  The Commissioner also acknowledges
receipt from Bowlin and Bowlin acknowledges receipt from the Commissioner of
legible copies of all documents creating reservations, servitudes or conditions,
upon such Land, referred to in the exceptions to the title insurance
commitments.  The Commissioner and Bowlin shall communicate to the title company
and such representatives of Bowlin as it may designate in Paragraph III (G)
(Notices; Contact Persons) to deal with any issues with respect to the title
insurance commitments they require to be resolved prior to Closing.
 
2.           Title Insurance Policies.  At Closing, or as soon thereafter as
reasonably available, Bowlin shall provide a standard owner’s title insurance
policy for the Bowlin Land in accordance with the title insurance policy
commitment.  As a condition precedent to the Commissioner’s obligation to convey
the subject State Trust Land and accept conveyance of the Bowlin Land, the title
insurance commitment for the Bowlin Land shall be updated through the Closing
Date showing no liens, encumbrances or other defects in title for such
Land.  Owner’s Title Policy standard exceptions 1, 2, 3, 4, 5, 6, 8 and 9 will
be deleted and standard exception 7 will be deleted as to all matters other than
water rights and claims or title to water.


At Closing, or as soon thereafter as reasonably available, the Commissioner
shall provide a standard owner’s title insurance policy for the State Trust in
accordance with the title insurance policy commitment.  As a condition precedent
to Bowlin’s obligation to convey the subject Bowlin Land and accept conveyance
of the State Trust Land, the title insurance commitment for the State Trust Land
shall be updated through the Closing Date showing no liens, encumbrances or
other defects in title for such Land.  Owner’s Title Policy standard exceptions
1, 2, 3, 4, 5, 6, 8 and 9 will be deleted and standard exception 7 will be
deleted as to all matters other than water rights and claims or title to water.
 
4

--------------------------------------------------------------------------------


 
3.           Title Search.  The Commissioner shall provide a title search of the
New Mexico State Land Office’s records for the subject State Trust Land (the
“SLO title search”) together with legible copies of all documents referenced in
such search and relevant to the subject State Trust Land being conveyed
sufficiently in advance of the Closing Date to permit thorough review.  Bowlin
shall be solely responsible for obtaining, at its cost, any title insurance of
the subject State Trust Land that Bowlin desires.
 
4.           Survey of Bowlin Land.  The Commissioner acknowledges receipt from
Bowlin of a boundary survey of all full and partial quarter quarter sections of
the Bowlin Land by a licensed New Mexico Land Surveyor (the “Bowlin Survey”).
 
5.           Review and Approval of Title Insurance Commitments, Title Search,
Survey, and Legal Descriptions.  Each Party shall be responsible for reviewing
the title insurance commitments, the SLO title search, the Bowlin Survey, and
legal descriptions derived from the Bowlin Survey and/or title commitments or
the SLO Land survey and/or title search to determine their acceptability for
that Party’s purposes.  The Parties shall cooperate to resolve any issues or
deficiencies noted in the title insurance commitments, the SLO title search, the
Bowlin Survey, the SLO Land Survey and/or the legal descriptions.
 
G.          Taxes and Levies on Bowlin Land.  Bowlin will pay all property taxes
and other levies (collectively, “taxes”) due on the Bowlin Land through 2008,
and will pay such taxes for 2008 by either (1) paying the full amount of such
taxes directly to the taxing authority(ies) before Closing and presenting
evidence of such payment at Closing, or, (2) at or before Closing, depositing
with the title company, as escrow agent, a sum sufficient to pay such taxes,
which taxes the title company shall thereafter pay to the taxing authority(ies)
once statements for the 2008 tax year have been tendered.
 
H.         Cultural Properties.  Each Party is aware of the possible existence
of cultural properties, as defined in NMSA § 18-6-3(B), on their respective
lands.  The Commissioner is willing to accept the Bowlin Land, and Bowlin is
willing to accept the subject State Trust Land, with knowledge that thorough
inspections may reveal such cultural properties. To the best of each Party’s
knowledge and belief, there have been no known violations of the Cultural
Properties Act (NMSA 1978, §§ 18-6-1 through 18-6-23) or any other state,
federal, or local government statute, regulation, or ordinance applicable to
their respective lands related to the protection of cultural or historic
properties with respect to any sites, objects, artifacts or human burials
(collectively the “cultural properties laws”) located on their respective
lands.  Upon completion of Closing, each Party agrees to assume full
responsibility for complying with all applicable provisions of the Cultural
Properties Act and other cultural properties laws that may affect the use of the
land it receives pursuant to this Agreement.  Each Party will not hold the other
responsible for compliance with such cultural properties laws, or for any
violation of such laws, with respect to post-closing activities conducted on the
land that it will receive.
 
I.          Environmental Hazards.  For the purpose of illustration, and without
limiting the scope of its meaning, the term “environmental hazards” includes the
presence of any hazardous materials as defined below on the Parties respective
land.  Hazardous materials include without limitation any oil, petroleum
products, explosives, PCBs, asbestos, formaldehyde, radioactive materials or
waste, or other hazardous, toxic, or contaminated materials, substances or
wastes, including any substance, waste or material which is defined or listed as
a “hazardous substance,” “hazardous waste,” “hazardous material,” “toxic
substance,” “medical waste,” “regulated substance,” or which is otherwise
controlled or regulated because of its toxicity, infectiousness, radioactivity,
explosiveness, ignitability, corrosiveness or reactivity, under any federal,
state, or local government statute, regulations, or ordinances, including but
not limited to the federal Clean Water Act, the federal Solid Waste Act, the
federal Clean Air Act, the federal Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”) and the New Mexico Environmental
Protection Act (collectively, “environmental laws”), relating to landfills,
medical waste, industrial hygiene, environmental protection or the manufacture,
use, generation, presence, analysis, transportation, handling, storage,
treatment or disposal of any such material, substance, or waste.
 
5

--------------------------------------------------------------------------------


 
While Bowlin has been subject to a “Minimum Site Assessment Preliminary
Investigation for Bowlin Old West Trading PST” review and report, dated December
13, 2006, regarding the gasoline storage tanks on the site, the New Mexico
Environment Department reviewed the report and issued Release Number 4491, a
copy of which is attached hereto as Exhibit D, stating that the site does not
pose an immediate threat to public health or the environment.
 
Bowlin (the Indemnitor) will indemnify and hold harmless the Commissioner, the
State Land Office, the State of New Mexico and any of their officials, officers,
employees and/or agents (the Indemnitee) from any and all liabilities, losses,
damages, injuries, suits, claims, judgments, costs, expenses and counsel fees
relating to or resulting from any violation or alleged violation of any
environmental law or regulation, whether local, state or federal, whether
statutory law, common law, or regulatory law, relating to any actual or alleged
release, deposit, placement, leaching, or dumping at any time of any hazardous
material or substance upon, in, from, onto or under the State Land to be
conveyed to Bowlin pursuant to this Exchange Agreement, and regardless of
whether such hazardous material or substance is alleged to affect the surface,
soil, groundwater or other attribute of the State Land.  This indemnification
and hold harmless provision covers, but is not limited to, any liability, loss,
damages, injury. suit, claim, judgment, cost, expense or counsel fee that may be
asserted against the Indemnitee under the federal Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. 9601-9675 (CERCLA); the
federal Resource Conservation and Recovery Act, 42 USC 2601-2671 (RCRA); and the
New Mexico Environmental Improvement Act (Chapter 74, NMSA 1978), as well as any
regulation promulgated pursuant to any of these statutes or any other
environmental statute.   This Paragraph shall survive the closing of the real
estate transaction contemplated by this Agreement and shall be binding upon the
successors, heirs and assigns of the Indemnitor.
 
Each of the Parties represents to the other Party that it has no current
knowledge of, or cause to believe there is, any pollutant or toxic or hazardous
material or substance as defined in, or covered by, any environmental law in, on
or under that Party’s land, nor is that Party aware of any potential
environmental liability concerning, or in any way related to, their respective
lands.


J.          Bowlin Warranty Regarding Land Use, Subdivision and Zoning
Compliance.  Bowlin warrants to the best of it knowledge that a subdivision of
the Bowlin Land has not been proposed or completed under any applicable law,
including without limitation, the New Mexico Subdivision Act (NMSA 1978, Chapter
47, Article 6) and that it has not received any notice that it is not in
compliance with any state or local planning, zoning, or subdivision requirements
affecting the Bowlin Land or the exchange contemplated by this Agreement.
 
K.          Possession of the Exchanged Lands.  The Commissioner and Bowlin
shall be entitled to and shall have possession of the exchanged Bowlin Land and
the subject State Trust Land, respectively, upon recording of the Exchange
Patent and the Bowlin Warranty Deed.
 
III.            ADDITIONAL PROVISIONS.
 
A.          Further Representations.  Each Party makes the following additional
representations relative to this Agreement to the other Party:
 
1.           Such Party is duly authorized to enter into and perform this
Agreement and to make the representations and warranties contained in this
Agreement and any related documents that it may sign.
 
6

--------------------------------------------------------------------------------


 
2.           Such Party has no knowledge of (a) any existing violations of
applicable law with respect to its Land and, (b) any existing, pending, or
threatened litigation which could affect title to, or the present or future use
of, its Land, or (c) any existing, pending, or threatened litigation that does
or would challenge or affect its authority to perform under this Agreement,
including its authority to execute any documents necessary to effectuate the
proposed exchange, or that would affect the validity of any such documents once
executed, including the Exchange Patent or the Bowlin Warranty Deed.
 
B.          Execution in Counterparts.  This Agreement may be executed in one or
more identical counterparts which, when assembled together, shall constitute one
Agreement which shall be binding on both of the Parties and their respective
successors and assigns.


C.          Governing Law; Venue.  This Agreement is subject to, and shall be
interpreted in accordance with, the laws of the State of New Mexico, without
giving affect to their choice of law provisions.  Venue for any litigation that
might arise in connection with this Agreement shall be in Santa Fe County in the
District Court for the First Judicial District.  Any dispute arising from this
Agreement shall first be determined through an administrative proceeding under
Land Office Rule 15, 19.2.15 NMAC.
 
D.          Entire Agreement, Merger, Amendment, Waiver.  This Agreement
incorporates all the agreements, covenants and understandings between the
Parties concerning the subject matter hereof, and all such covenants, agreements
and understandings have been merged into this written Agreement.  No prior
agreement or understanding, oral or otherwise, of the Parties or their agents
shall be valid or enforceable unless embodied in this Agreement.  This Agreement
shall not be altered, changed or amended except by instrument in writing
executed by the Parties.  Neither Party’s delay or omission in exercising or
enforcing any right or power hereof shall impair, or be construed to be a waiver
of, such right or power.  No custom or practice that evolves between the Parties
shall be construed to lessen one Party’s right to require the other to perform
in strict accordance with the terms of this Agreement.  One Party’s waiver of
the other’s failure to comply with any of the terms of this Agreement shall not
be construed to be a waiver of any subsequent or other failure to comply.
 
E.          Interpretation.  The captions and paragraph headings used herein are
for descriptive purposes only and do not limit, define, or enlarge the terms of
this Agreement.  Unless otherwise indicated by context, use of singular, plural,
or a gender shall include the other, and the use of the words “include” or
“including” shall be construed as if “without limitation” or “but not [be]
limited to” were annexed thereafter.  The Parties were, or had ample opportunity
to be represented by counsel, and this Agreement shall not be interpreted for or
against either Party based on authorship.
 
F.          Calculation of Time.  Any time period herein calculated by reference
to “days” means calendar days unless expressly otherwise stated; provided,
however, that if the last day for a given act falls on a Saturday, Sunday, or a
holiday as observed by the State, the day for such act shall be first day
following that is not a Saturday, Sunday, or such observed holiday.  The term
“business day” shall mean any day other than a Saturday, Sunday, or a holiday as
observed by the State.
 
G.          Notices; Contact Persons.
 
1.           Required Notices.  Any notice required to be given to either Party
by this Agreement or necessary for its performance shall be in writing and shall
be delivered in person, by courier service, or by certified U.S. Mail, return
receipt requested.  Such notice shall be deemed to be delivered when delivered
to the designated representatives of the other Party and signature of a delivery
receipt.  All notices shall be addressed as follows:
 
7

--------------------------------------------------------------------------------


 
 
To the Commissioner:
 
Patrick H. Lyons, Commissioner of Public Lands
  State Land Office   Mail: P. O. Box 1148, Santa Fe, NM 87504-1148   Courier:
310 Old Santa Fe Trail, Santa Fe, NM 87501      
With additional copies separately addressed and delivered to the attention of:
Surface Resources Management – Attn: Commercial Division and to the Office of
the General Counsel at the above address.
     
To Bowlin:
  Michael L. Bowlin, President  
Bowlin Travel Centers, Inc.
  Mail and Courier: 150 Louisiana Blvd. NE, Albuquerque, NM 87108

 
2.           Contact Persons.  Each Party may designate a contact person to
coordinate communication for ordinary activities carried out to complete the
transaction contemplated by this Agreement.  The contact persons shall be:
 
 
For the Commissioner:
  Name: Stephen G. Hughes, Associate Counsel   Phone:  505-827-1261   Fax: 
505-827-4262    E-mail: SHughes@slo.state.nm.us        
For Bowlin:
  Name: Kit Johnson, Director of Operations   Phone: 505-266-5985   Fax:
505-266-7821   E-mail: KitJ@bowlintc.com

 
H.         Survival.  Those provisions of this Agreement necessary to effectuate
its intent and purposes shall survive Closing and such provisions shall remain
binding on and inure to the benefit of the Parties and their respective
successors and assigns.  Excepting those paragraphs that expressly survive under
this paragraph, this Agreement shall terminate on the recording of the Exchange
Patent and Bowlin Warranty Deed.
 
8

--------------------------------------------------------------------------------



I.           Authority.  The individual(s) signing this Agreement on behalf of
Bowlin represent and warrant that he or she has the power and authority to bind
Bowlin, and that no further action, resolution, or approval from Bowlin is
necessary to enter into a binding contract.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date of
signature by the Commissioner, below.
 
Bowlin Travel Centers, Inc.
                    By: 
/s/  Michael L. Bowlin
  Date:
8/27/2008
   
Michael L. Bowlin, President
   
 
 

 


STATE OF NEW MEXICO                )
) ss.
COUNTY OF         Bernalillo               )


This instrument was acknowledged before me this   27  day of    August   , 2008
by Michael L. Bowlin, president of Bowlin Travel Centers, Inc., a Nevada
corporation.
 

         
 
   
/s/  Heather J. Nutter
 
 
   
Notary Public 
 
My Commission Expires:
   
 
           
10/25/2008
       


This document has been reviewed and approved by General Counsel.
 

         
/s/  Stephen G. Hughes
  Date:
8/25/2008
 
General Counsel
   
 
 

 
 
COMMISSIONER OF PUBLIC LANDS
FOR THE STATE OF NEW MEXICO 
                 
/s/  Patrick H. Lyons
  Date:
8/29/2008
 
Patrick H. Lyons
   
 
 

 
9

--------------------------------------------------------------------------------

 
EXHIBIT A
FORM OF EXCHANGE PATENT
AND LEGAL DESCRIPTION FOR
STATE TRUST LAND TO BE EXCHANGED


COMMISSIONER OF PUBLIC LANDS FOR THE
STATE OF NEW MEXICO
EXCHANGE PATENT


No:  4354


For consideration paid, the receipt and sufficiency of which is hereby
acknowledged, the State of New Mexico, acting by and through the Commissioner of
Public Lands, trustee under the Act of June 20, 1910, 36 Stat. 557, Ch. 310,
(“State”), grants to Bowlin Travel Centers, Inc., a Nevada corporation, subject
to the conditions and reservations set forth or referred to in this Exchange
Patent, the land in Doña Ana County, New Mexico described as follows:
 

 
Pt. SW1/4NW1/4 (6.212 acres), Pt. SE1/4NW1/4 (6.724 acres), Pt NW1/4SW1/4 (7.541
acres), Pt. NE1/4SW1/4 (2.319 acres), Pt. SW1/4NE1/4 (6.425 acres), Pt.
SE1/4NE1/4 (0.712 acres), Pt. NW1/4SE1/4 (0.144 acres), Section 36, Township 23
South, Range 2 West N.M.P.M., Doña Ana County, New Mexico containing 30.077 ±
acres.
 

 
SUBJECT TO all valid and existing rights, restrictions, reservations, covenants,
conditions, rights-of-way, leases and easements of record affecting the granted
lands, including but not limited to matters on file in the records of the New
Mexico State Land Office.
AND FURTHER SUBJECT TO a reservation by the State of New Mexico of all
geothermal resources and all minerals of whatsoever kind in, under or upon said
land, including but not limited to oil and natural gas, helium, carbon dioxide,
coal and lignite, uranium, brine, copper, iron, lead, talc, barite, gold and
silver, precious and semi-precious stones and jewels, caliche, building stones,
shale, clay, sand, gravel and rock for crushing, whether or not now known to
exist or to have value, of whatever form or type, at whatever depth, in whatever
nature of deposit, whether solid, semi-solid, liquid, or gaseous, whether
similar or dissimilar to any of those minerals enumerated, and regardless of the
method of extraction whether by wells (including input wells), mining by
subterranean, open-pit, or strip mines, surface or subsurface leaching, or any
other means now or hereafter known or employed, together with all rights of
access and surface use necessary for or reasonably incident to exploration for
and extraction and removal of the minerals or geothermal resources, the right to
execute leases for mineral or geothermal development and operation, the right to
sell or dispose of the minerals or geothermal resources, the right to grant
rights-of-way and easements for mineral or geothermal purposes, the right to
prospect for, mine, produce and remove minerals and geothermal resources and the
right to perform any and all acts necessary in connection therewith.
 

--------------------------------------------------------------------------------


 
AND YET FURTHER SUBJECT TO a reservation by the State of New Mexico any and all
water rights vested in the State of New Mexico as of the date of sale or
exchange which are located on or derived from the subject land, any and all
water rights appurtenant to or riparian to the subject land as of the date of
sale or exchange and the right to renew and extend any water easements, water
leases or water rights existing as of the date of sale or exchange together with
the right to receive the rents and revenues therefrom, together with all rights
of access and surface use necessary for or reasonably incident to developing and
utilizing such water rights.  Said reservation is subject to the following
conditions:  1) the Commissioner has agreed to lease or otherwise permit Bowlin,
or any of its assignees, lessees, grantees, permittees, licensees, affiliates,
subsidiaries, or successors in right, title or interest, to the fullest extent
permitted by law, to develop such water rights under terms agreed upon by Bowlin
and the Commissioner, whose permission to lease or develop such rights shall not
be unreasonably withheld; and 2) the Commissioner has further agreed to provide
Bowlin at least ninety (90) days written notice before leasing, transferring,
conveying or selling said water rights to any other party.
Executed in duplicate under seal this   29   day of   August  , 2008.
 

      STATE OF NEW MEXICO                      
 
   
/s/  Patrick H. Lyons
 
 
   
PATRICK H. LYONS
COMMISSIONER OF PUBLIC LANDS
 


A-2

--------------------------------------------------------------------------------


 
EXHIBIT B
FORM OF WARRANTY DEED
AND LEGAL DESCRIPTION FOR
BOWLIN LAND
WARRANTY DEED


BOWLIN TRAVEL CENTERS, INC., a Nevada corporation (“Bowlin”), for consideration
paid, grants to the COMMISSIONER OF PUBLIC LANDS FOR THE STATE OF NEW MEXICO AS
TRUSTEE FOR THE STATE OF NEW MEXICO under the Act of June 20, 1910, 36 Stat.
557, Ch. 310 (the “Commissioner”), whose address is 310 Old Santa Fe Trail,
Santa Fe, New Mexico 87501, the following described real estate in Doña Ana
County, New Mexico (the “Land”) with warranty covenants, subject to all valid
and existing rights, easements, covenants, reservations and restrictions of
record:
 

 
Lot 1, HACIENDA DE MESILLA SUBDIVISION NO. 2, in the County of Doña Ana, New
Mexico, as the same is shown and designated on Plat No. 3061, thereof filed for
record in the office of the County Clerk of said county on January 21, 1998, and
recorded in Book 19, Pages 44, Plat Records, Doña Ana County, New Mexico,
 

 

 
The immediately above-described property being and intended to be the same
property as described in that certain survey by Justin W. Miller, NMPS No. 17572
dated June 26, 2008 as follows:
 

 

  Plat of Survey Lot #1, Hacienda De Mesilla, Subdivision No. 2 as recorded
January 21, 1998 in Plat Book 21, Page 44 of the Doña Ana County records,
located in the SE1/4 of the SE1/4 of projected section 24 and the NE1/4 of the
NE1/4 of projected section 25, T23S, R1E, N.M.P.M. of the U.S.R.S. surveys, City
of Las Cruces, Doña Ana County, New Mexico  

 
Including all of the oil, gas and other minerals of any kind whatsoever in, on
and under the above described land.
 

--------------------------------------------------------------------------------


 
WITNESS my hand and seal this   27   day of   August  , 2008.
 
BOWLIN TRAVEL CENTERS, INC., a Nevada corporation
                    By: 
/s/  Michael L. Bowlin
       
Michael L. Bowlin, President
   
 
              Attest: /s/ William J. McCabe           William J. McCabe,
Secretary                                

 

ACKNOWLEDGEMENT
 
State of New Mexico                           )
) ss.
County of         Bernalillo                    )


This instrument was acknowledged before me this   27  day of   August  , 2008,
by Michael L. Bowlin, president of Bowlin Travel Centers, Inc., a Nevada
corporation.
 

         
 
   
/s/  Heather J. Nutter
 
 
   
Notary Public 
 
My Commission Expires:
   
 
           
10/25/2008
       


B-2

--------------------------------------------------------------------------------


 
EXHIBIT C
LIST OF ENCUMBRANCES ON STATE TRUST LAND


The attached encumbrance list was obtained from a title search report for
certain land (“Land”) located in Doña Ana County, New Mexico, which was prepared
by the New Mexico State Land Office Records Management Division based on a
search of the Surface, Oil and Gas, and Mineral Departmental Tract Books, and
the Master Title Tract Books, of the New Mexico State Land Office.


The title search report does not warrant or guaranty title to the Land, nor is
it in any way an opinion of title to the Land.  Further, the title search report
does not warrant or guarantee the existence or sufficiency of any instruments on
file or of record with respect to the Land.  The title search does not warrant
or guarantee the existence or accuracy of any leases, rights of way,
reservations, restrictions or encumbrances listed; nor does it warrant or
guarantee that the leases, rights of way, reservations, restrictions or
encumbrances listed (if any) are the only such that exist with respect to the
land.


No search has been made of the real property records or the Uniform Commercial
Code records of the office of the County Clerk of any county.  Nor has any
search been made of any property tax records, including any property tax records
in the office of the any County Treasurer.   No search has been made of any
records of any city, or of any local, state or federal agency except the title
records of the New Mexico State Land Office referenced above.


EACH APPLICANT OR OTHER INTERESTED PERSONS MUST PERFORM THEIR OWN DUE DILIGENCE
AND BECOME FULLY FAMILIAR WITH THE LAND, ITS STATUS AND CONDITION.  STATEMENTS
ABOUT THE LAND CONTAINED IN THE TITLE SEARCH REPORT AND OTHER DOCUMENTS PROVIDED
BY THE COMMISSIONER OF PUBLIC LANDS OR THE NEW MEXICO STATE LAND OFFICE ARE
PROVIDED FOR GENERAL INFORMATION ONLY AND MAY NOT BE CONSTRUED AS CONSTITUTING A
REPRESENTATION OR WARRANTY AS TO THE TITLE, STATUS OR CONDITION OF THE
LAND.  THE COMMISSIONER OF PUBLIC LANDS AND THE NEW MEXICO STATE LAND OFFICE
MAKE NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH
RESPECT TO THE LAND, ITS TITLE, STATUS OR CONDITION, OR ITS FITNESS OR
SUITABILITY FOR ANY PARTICULAR USE.




PROPERTY DESCRIPTION:
 

   
Pt. SW1/4NW1/4 (6.212 acres), Pt. SE1/4NW1/4 (6.724 acres), Pt NW1/4SW1/4 (7.541
acres), Pt. NE1/4SW1/4 (2.319 acres), Pt. SW1/4NE1/4 (6.425 acres), Pt.
SE1/4NE1/4 (0.712 acres), Pt. NW1/4SE1/4 (0.144 acres), Section 36, Township 23
South, Range 2 West N.M.P.M., Doña Ana County, New Mexico containing 30.077 ±
acres.
 

 
 

--------------------------------------------------------------------------------




ENCUMBRANCES:
 

Business Lease   
BL-0514
  Holder:     Bowlin Travel Centers, Inc.       
150 Louisiana NE, Albuquerque NM 87108 
  Legal Desc:    Pt.NW1/4SW1/4    Purpose:    Trading Post    Expires:   
September 30, 2011 (to be relinquished at closing of the exchange transaction) 
 



ACTIVE BILL BOARD PERMITS:
 

Billboard No.   
BB-42
  Holder:     Bowlin Travel Centers, Inc. of Albuquerque, NM   Legal Desc:   
Pt.SW1/4NE1/4, no acreage   Expires:    09/30/2010 (to be cancelled at closing
of exchange transaction)  

 

Billboard No.   
BB-43
  Holder:     Bowlin Travel Centers, Inc. of Albuquerque, NM   Legal Desc:   
Pt.SW1/4NE1/4, no acreage   Expires:    09/30/2010 (to be cancelled at closing
of exchange transaction)  

 

Billboard No.   
BB-44
  Holder:     Bowlin Travel Centers, Inc. of Albuquerque, NM   Legal Desc:   
Pt.SW1/4NE1/4, no acreage   Expires:    09/30/2010 (to be cancelled at closing
of exchange transaction)  

 

Billboard No.   
BB-45
  Holder:     Bowlin Travel Centers, Inc. of Albuquerque, NM   Legal Desc:   
Pt.SW1/4NE1/4, no acreage   Expires:    09/30/2010 (to be cancelled at closing
of exchange transaction)  

 

Billboard No.   
BB-46
  Holder:     Bowlin Travel Centers, Inc. of Albuquerque, NM   Legal Desc:   
Pt.SW1/4NE1/4, no acreage   Expires:    09/30/2010 (to be cancelled at closing
of exchange transaction)  

 

Billboard No.   
BB-47
  Holder:     Bowlin Travel Centers, Inc. of Albuquerque, NM   Legal Desc:   
Pt.SW1/4NE1/4, no acreage   Expires:    09/30/2010 (to be cancelled at closing
of exchange transaction)  



C-2

--------------------------------------------------------------------------------




ACTIVE RIGHTS-OF-WAY/EASEMENTS
 

Right–of–Way   
M-7504
  Holder:    
El Paso Electric Company of El Paso

--------------------------------------------------------------------------------

  Legal Desc:   
Pt. S1/2NE1/4, Pt. SE1/4NW1/4, Pt.N1/2SW1/4
Containing 3.460 acres, more or less
  Purpose:    Electric Distribution Lines    Expires:    For so long as used for
said purpose  

 

Right–of–Way   
M-7535
  Holder:    
The Mountain States Telephone & Telegraph Company of Denver, CO 

--------------------------------------------------------------------------------

  Legal Desc:   
Pt. S1/2NE1/4, Pt.SE1/4NW1/4, Pt.N1/2SW1/4
Containing 3.442 acres, more or less
  Purpose:    Telephone & Telegraph Lines    Expires:    For so long as used for
said purpose  

 
 

Right–of–Way   
RW-20174
  Holder:    
Mountain States Telephone & Telegraph Co.

--------------------------------------------------------------------------------

  Legal Desc:   
Pt.S1/2NE1/4, Pt.N1/2SW1/4, Pt.NW1/4SE1/4
Containing 3.32 acres, more or less
  Purpose:    Communication Facilities in the Las Cruces Airport area   
Expires:    For so long as used for said purpose  

 
 
C-3

--------------------------------------------------------------------------------




EXHIBIT D
LETTER FROM STATE OF NEW MEXICO ENVIRONMENT DEPARTMENT
RELEASE NO. 4491





 
State of New Mexico
   
ENVIRONMENT DEPARTMENT
   
Petroleum Storage Tank Bureau
   
2044 Galisteo Street
RON CURRY
 
Santa Fe, New Mexico  87505
Secretary
BILL RICHARDSON
Telephone (505) 984-1741
 
Governor
Fax (505) 984-1738
CINDY PADILLA
   
Deputy Secretary
         
JIM NORTON
   
Director



March 13, 2007


Ms. Cyndee Biggers
Assistant to Senior Vice President
Retail Operations
Bowlins Incorporated
150 Louisiana Boulevard NE
Albuquerque, New Mexico  87108


Re:
No Further Action at Old West Trading Post, 13530 Frontage Road, Las Cruces, New
Mexico

 

Facility Number (new):  1558
Release Number:  4491

 
Dear Ms. Biggers:


The New Mexico Environment Department (Department) has reviewed the report
titled “Minimum Site Assessment Preliminary Investigation for Bowlin Old West
Trading PST” dated December 13, 2006.  The Department concurs that this site
does not pose an immediate threat to public health or the environment based upon
the following current site-specific conditions:


1.   
Soil at the release was excavated from an area 20 feet X 20 feet to a depth of
10 feet.



2.   
A soil boring was advanced near the release to a depth of 95 feet.  A
hydrocarbon odor was noted from soil samples collected from 10 to 35 feet deep
in the boring.



3.   
Gasoline and diesel constituents were not detected at appropriated detection
limits by laboratory analysis of soil samples collected from 10 to 15 feet and
25 to 35 feet in the boring.



4.   
The only gasoline or diesel constituents detected by laboratory analysis were
benzo(a)pyrene and benzo(k)fluoranthene.  A soil sample collected from 55 to 60
feet deep contained a concentration of benzo(s)pyrene of 0.0012 milligrams per
kilogram (mg/kg).  A risk based screening level for leaching to groundwater is
not applicable because of low solubility of the detected compounds.  Other risk
based screen levels are not applicable because of the depth of the sample.

--------------------------------------------------------------------------------


 
Ms. Cyndee Biggers
March 13, 2007
Page 2




5.   
Soil samples were field screened by the heated headspace method.  The highest
heated headspace measurement was 14.8 parts per million instrument response
units (ppm).  The action level for soil to be considered petroleum contaminated
is 100 ppm.

 
6.   
A layer containing clay was observed approximately 40 feet deep.  The highest
headspace measurement for a soil sample collected from below the layer
containing clay was 0.3 ppm.



Therefore, the Department is not requiring additional work at this
time.  However, the Department does reserve the right to require additional work
in the future, should information become available which indicates that a threat
to public health or the environment exists.


If you have questions call me at (505) 984-1902.  The Department appreciates
your voluntary cooperation and prompt attention to this matter.


Sincerely,
 

         
/s/  Christopher Holmes
   
 
 
Christopher Holmes
Geoscientist
Remedial Action Program
   
 
 

 
 
Cc:
David Ennis, Senior Geoscientist, Miller Souder & Associates, Las Cruces, New
Mexico
 
Ken White, District Resource Manager, State Land Office, 1130 East University
Avenue, O’Loughlin House, Room B, Las Cruces, NM 88003
 
Ken Smith, Manager District III, New Mexico Environment Department 
 
Joe Godwin, Inspector, Prevention and Inspector Program, Petroleum Storage Tank
Bureau 
 
Joyce Shearer, Manager, Remedial Action Program, Petroleum Storage Tank Bureau 
 
Jeffrey Mills, Team Leader, Remedial Action Program, Petroleum Storage Tank
Bureau 
 
Tina, Duran, Petroleum Storage Tank Bureau 

 
 

--------------------------------------------------------------------------------

